16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Serita J. WEATHERSBY, Plaintiff-Appellant,v.KENTUCKY FRIED CHICKEN NATIONAL MANAGEMENT COMPANY,Defendant-Appellee.
No. 92-2360.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 6, 1993.Decided Feb. 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-91-2668-L)
Alan Banov, Washington, DC, for appellant.
Patricia A. Dunn, Jones, Day, Reavis & Pogue, Washington, DC, for appellee.
Richard F. Shaw, Jones, Day, Reavis & Pogue, Washington, DC, for appellee.
D.Md.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and NORTON, United States District Judge for the District of South Carolina, sitting by designation.
OPINION
PER CURIAM:


1
Having considered the record in this case and the briefs, and after oral argument, we are of the opinion that the decision of the district court should be affirmed.


2
Accordingly, we affirm, adopting the opinion of the district court, Weathersby v. Kentucky Fried Chicken Nat'l Mgt. Co., No. L-91-2668 (D. Md. September 30, 1992) (unpublished order).


3
AFFIRMED.